Citation Nr: 0912834	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-01 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for breast cancer, to 
include as secondary to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
January 1970, including honorable service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

In September 2008, the Board requested that a VHA opinion be 
obtained.  The requested action was taken and the Veteran's 
claim is appropriately before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's breast cancer is attributable to her period 
of active duty.  


CONCLUSION OF LAW

Breast cancer was caused by the Veteran's service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that her breast cancer was caused by her 
in-service exposure to herbicides, including Agent Orange.  
She reported significant exposure to Agent Orange during 
service and had no family history of cancer.  Additionally, 
the Veteran submitted medical treatise evidence in the form 
of online articles regarding a possible association between 
Agent Orange exposure and breast cancer.  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no question that the Veteran had service in-country 
in Vietnam.  And as reflected in the regulations above, 
breast cancer is not a presumptive disease for which service 
connection can be granted.  Thus, the inquiry before the 
Board is limited to whether the Veteran's breast cancer is 
directly related to her presumed in-service exposure to 
herbicide agents.  

Consistent with the Veteran's assertions, she was not treated 
for breast cancer in service or for many years thereafter.  
She was first diagnosed as having and treated for breast 
cancer in early 2004 following the removal of her breast 
implants.  She subsequently underwent chemotherapy.  Although 
notations were made regarding the Veteran's in-service 
exposure to Agent Orange, her post-service treatment records 
were devoid of any opinion linking the Veteran's breast 
cancer to her exposure to Agent Orange.  

Pursuant to the Board's request, a VHA opinion was sought.  
The examiner indicated that clinical testing of women exposed 
to dioxins in Italy was highly suggestive evidence that Agent 
Orange was associated with significant risk of developing 
breast cancer although an association had not been 
demonstrated among Vietnam veterans or Vietnamese citizens.  
The examiner indicated that the Veteran was clearly a nurse 
in a MASH unit and was in close proximity to those sprayed 
and contaminated with Agent Orange, but the examiner could 
not indicate whether the Veteran's exposure was high enough 
to cause breast cancer as it would be speculative.  

The examiner opined that Agent Orange could probably cause 
breast cancer if the levels were high enough, and if exposure 
was long enough.  The examiner further noted that it was 
unknown whether the Veteran's exposure caused her breast 
cancer, but then went on to state that the sample of female 
veterans and exposure to Agent Orange was so small that a 
finding of a direct association was highly unlikely.  
Following review of pertinent treatise materials, the 
examiner's impression was that the Veteran's "increased risk 
of developing breast cancer is probably as likely as 
developing other cancers such as prostate cancer that have 
been shown to be associated with [A]gent [O]range."  He 
further noted that the Veteran's exposure may have caused her 
to develop breast cancer.  Finally, the examiner found that 
the likelihood that the Veteran's breast cancer was related 
to Agent Orange exposure was not significantly different from 
the association of prostate cancer to Agent Orange exposure.  

Given the evidence as outlined above, the Board finds that 
the VHA opinion given supports the Veteran's contention that 
her breast cancer was caused by Agent Orange exposure.  
Although the examiner could not determine the Veteran's 
actual levels of exposure to Agent Orange, he did note that 
she was likely exposed to those actually sprayed with Agent 
Orange and to their contaminated clothes due to her work in 
the MASH unit.  Ultimately, the examiner opined that the 
association of the Veteran's breast cancer to her herbicide 
exposure was similar to the association between prostate 
cancer and herbicide exposure.  He also indicated that the 
Veteran's exposure to Agent Orange may have caused her to 
develop breast cancer.  There is no other opinion of record.  
Given this opinion directly linking this Veteran's breast 
cancer to her Agent Orange exposure while serving in a MASH 
unit in Vietnam, the Board grants the Veteran service 
connection for her breast cancer.  


ORDER

Service connection for breast cancer is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


